On re-hearing.

Ray, J.
— This cause has been re-argued and upon a reconsideration of the whole case my associates are of opinion that the death of the boy was occasioned directly and solely by his gross carelessness in going and remaihing upon the railroad track without looking or listening for the approach of the train, and that there is-no evidence in the record that the servants or employes, of defendant in charge of the engine and train could have avoided the injury, after discovering the perilous-position of the boy; or that upon the discovery of his presence and peril upon the railroad track they failed or omitted to use any of the means in their power to avoid and prevent the accident. They, therefore, hold that the instruction, in the nature of a demurrer to the evidence, asked by defendant at the close of plaintiffs’ evidence, should have been given. This conclusion leads to a reversal of the judgment of the circuit court, which is ordered accordingly. I am unable to concur in ■this view and estimate of the evidence and, therefore, dissent from the above result and disposition of the-case. I adhere to the views heretofore expressed in the original opinion in this cause.